DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11346965 (Chen 965). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower limitations of Chen 965 anticipate the broader limitation of the instant application.
Regarding claim 1, Chen 965 claim a method for calibrating an X-ray apparatus, which includes an X-ray detector and a collimator, comprising: moving the X-ray detector from a first position to a second position, wherein the first position is under a scanning table, and the second position is outside the scanning table; aligning the collimator with the X-ray detector at the second position; determining one or more parameters, wherein the one or more parameters include at least one of a distance between the first position and the second position, or a first value of a first encoder of the collimator when the collimator is aligned with the X-ray detector at the second position; and determining a second value of the first encoder based at least in part on the distance between the first position and the second position and the first value of the first encoder so that the collimator is aligned with the X-ray detector at the first position based on the second value of the first encoder (claim 1). 
Regarding claim 2, Chen 965 claim the method of claim 1, wherein the aligning the collimator with the X-ray detector comprises:

aligning a center of a beam field of the collimator with a center of an imaging region of the X-ray detector at the second position (claim 2).
Regarding claim 3, Chen 965 claim the method of claim 1, wherein the first position has a first reference coordinate along a first axis of a coordinate system and/or a second reference coordinate along a second axis of the coordinate system (claim 3).
Regarding claim 4, Chen 965 claim the method of claim 1, further comprising: moving the X-ray detector back to the first position; and moving the collimator based on the second value of the first encoder so that the collimator is aligned with the X-ray detector at the first position (claim 4).
Regarding claim 5, Chen 965 claim the method of claim 4, wherein the first encoder detects a movement of the collimator along the first axis of the coordinate system, and the collimator further includes at least one of a second encoder and a third encoder, wherein the second encoder detects a movement of the collimator along a second axis of the coordinate system, and the third encoder detects a movement of the collimator along a third axis of the coordinate system (claim 5).
Regarding claim 6, Chen 965 claim the method of claim 5, wherein the one or more parameters further includes a value of the second encoder and a value of the third encoder when the collimator is aligned with the X-ray detector at the second position, and the moving the collimator so that the collimator is aligned with the X-ray detector at the first position further comprises: moving the collimator based on the second value of the first encoder, the value of the second encoder, and the value of the third encoder (claim 6).
Regarding claim 7, Chen 965 claim the method of claim 1, wherein the X-ray detector includes at least one of a fourth encoder and a fifth encoder, wherein the fourth encoder detects a movement of the X- ray detector along a second axis of the coordinate system, and the fifth encoder detects a movement of the X-ray detector along a third axis of the coordinate system (claim 7).
Regarding claim 8, Chen 965 claim the method of claim 7, wherein the one or more parameters further includes a value of the fourth encoder and a value of the fifth encoder when the X-ray detector is at the second position, wherein the value of the fourth encoder corresponds to a second reference coordinate of the X-ray detector along the second axis, and the value of the fifth encoder corresponds to a third reference coordinate of the X-ray detector along the third axis (claim 8).
Regarding claim 9, Chen 965 claim the method of claim 7, wherein the X-ray detector further includes a sixth encoder, wherein the sixth encoder detects a movement of the X-ray detector along the first axis of the coordinate system and detects a coordinate of the second position of the X-ray detector along the first axis (claim 9).
Regarding claim 10, Chen 965 claim the method of claim 1, wherein the determining a second value of the first encoder comprises: determining the second value of the first encoder based on the first value of the first encoder, a coefficient of the first encoder, and the distance between the first position and the second position (claim 10).
Regarding claim 11, Chen 965 claim the method of claim 1, wherein the collimator and the X-ray detector are aligned periodically (claim 11).
Regarding claim 12, Chen 965 claim a system for calibrating an X-ray apparatus, which includes an X-ray detector and a collimator, comprising: at least one storage device including a set of instructions; at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to: move the X-ray detector from a first position to a second position, wherein the first position is under a scanning table, and the second position is outside the scanning table; align the collimator with the X-ray detector at the second position; determine one or more parameters, wherein the one or more parameters include at least one of a distance between the first position and the second position, or a first value of a first encoder of the collimator when the collimator is aligned with the X-ray detector at the second position; and determine a second value of the first encoder based at least in part on the distance between the first position and the second position and the first value of the first encoder so that the collimator is aligned with the X-ray detector at the first position based on the second value of the first encoder (claim 12).
Regarding claim 13, Chen 965 claim the system of claim 12, wherein to align the collimator with the X-ray detector, the at least one processor is further configured to cause the system to: align a center of a beam field of the collimator with a center of an imaging region of the X-ray detector at the second position (claim 13).
Regarding claim 14, Chen 965 claim the system of claim 12, wherein the first position has a first reference coordinate along a first axis of a coordinate system and/or a second reference coordinate along a second axis of the coordinate system (claim 14).
Regarding claim 15, Chen 965 claim the system of claim 12, the at least one processor is further configured to cause the system to: move the X-ray detector back to the first position; and move the collimator based on the second value of the first encoder so that the collimator is aligned with the X-ray detector at the first position (claim 15).
Regarding claim 16, Chen 965 claim the system of claim 15, wherein the first encoder detects a movement of the collimator along the first axis of the coordinate system, and the collimator further includes at least one of a second encoder and a third encoder, wherein the second encoder detects a movement of the collimator along a second axis of the coordinate system, and the third encoder detects a movement of the collimator along a third axis of the coordinate system (claim 16).
Regarding claim 17, Chen 965 claim the system of claim 16, wherein the one or more parameters further includes a value of the second encoder and a value of the third encoder when the collimator is aligned with the X-ray detector at the second position, and to move the collimator so that the collimator is aligned with the X-ray detector at the first position, the at least one processor is further configured to cause the system to: move the collimator based on the second value of the first encoder, the value of the second encoder, and the value of the third encoder (claim 17).
Regarding claim 18, Chen 965 claim the system of claim 12, wherein the X-ray detector includes at least one of a fourth encoder and a fifth encoder, wherein the fourth encoder detects a movement of the X- ray detector along a second axis of the coordinate system, and the fifth encoder detects a movement of the X-ray detector along a third axis of the coordinate system (claim 18).
Regarding claim 19, Chen 965 claim the system of claim 12, wherein to determine a second value of the first encoder, the at least one processor is configured to cause the system to: determine the second value of the first encoder based on the first value of the first encoder, a coefficient of the first encoder, and the distance between the first position and the second position (claim 19).
Regarding claim 20, Chen 965 claim a non-transitory computer-readable medium, comprising at least one set of instructions, wherein when executed by at least one processor of a computing device, the at least one set of instructions cause the at least one processor to effectuate a method comprising: moving the X-ray detector from a first position to a second position, wherein the first position is under a scanning table, and the second position is outside the scanning table; aligning the collimator with the X-ray detector at the second position; determining one or more parameters, wherein the one or more parameters include at least one of a distance between the first position and the second position, or a first value of a first encoder of the collimator when the collimator is aligned with the X-ray detector at the second position; and determining a second value of the first encoder based at least in part on the distance between the first position and the second position and the first value of the first encoder so that the collimator is aligned with the X-ray detector at the first position based on the second value of the first encoder (claim 20). 
Allowable Subject Matter
Claims 1-20 are rejected under double patenting above, but would be allowable provided a terminal disclaimer is timely filed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the best prior at, US 2017/0347978 (Kuspert), disclose a method for calibrating an X-ray apparatus, which includes an X-ray detector and a collimator, comprising: 
moving the X-ray detector (130) from a first position to a second position along a first axis of a coordinate system, wherein the first position is under a scanning table (110)(Fig. 1).
The prior art fails to teach the details of the second position is outside the scanning table, and moving the collimator to align the collimator with the X-ray detector at the second position; determining one or more parameters, wherein the one or more parameters include at least one of a distance between the first position and the second position, or a first value of a first encoder of the collimator when the collimator is aligned with the X-ray detector at the second position; and determining a second value of the first encoder when the collimator is aligned with the X-ray detector at the first position based on the distance between the first position and the second position and the first value of the first encoder.
Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-11 are allowed by virtue of their dependence.
Regarding claim 12, the best prior at, US 2017/0347978 (Kuspert), disclose a system for calibrating an X-ray apparatus, which includes an X-ray detector (130) and a collimator (122), comprising: at least one storage device including a set of instructions; at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to: move the X-ray detector from a first position to a second position along a first axis of a coordinate system, wherein the first position is under a scanning table (Fig. 1). 
The prior art fails to teach the details of the second position is outside the scanning table; move the collimator to align the collimator with the X-ray detector at the second position; determine one or more parameters, wherein the one or more parameters include at least one of a distance between the first position and the second position, or a first value of a first encoder of the collimator when the collimator is aligned with the X-ray detector at the second position; and determine a second value of the first encoder when the collimator is aligned with the X-ray detector at the first position based on the distance between the first position and the second position and the first value of theAttorney Docket No.: 20618-0472US00Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/094006)Page 6 of 9first encoder.
Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 13-19 are allowed by virtue of their dependence.
Regarding claim 20, the best prior at, US 2017/0347978 (Kuspert), disclose a non-transitory computer-readable medium, comprising at least one set of instructions, wherein when executed by at least one processor of a computing device, the at least one set of instructions cause the at least one processor to effectuate a method comprising: moving the X-ray detector (130) from a first position to a second position along a first axis of a coordinate system, wherein the first position is under a scanning table (110) (Fig. 1). 
The prior art fails to teach the details of the second position is outside the scanning table; moving the collimator to align the collimator with the X-ray detector at the second position; determining one or more parameters, wherein the one or more parameters include at least one of a distance between the first position and the second position, or a first value of a first encoder of the collimator when the collimator is aligned with the X-ray detector at the second position; and determining a second value of the first encoder when the collimator is aligned with the X-ray detector at the first position based on the distance between the first position and the second position and the first value of the first encoder.
Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884